DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
This Office action is responsive to an amendment filed July 15, 2022. Claims 1-2 and 4-8 are pending. Claims 3 & 9-16 have been canceled. Claims 1-2 have been amended.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 & 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2013/0230135) (“Hoshino” hereinafter).
In regards to claim 1, Hoshino discloses an apparatus, comprising: 
a base plate 314 having a flat top surface 311 (see at least par 0138); 
a post 333 affixed to said top surface 311 (via fixing of the subject fixing unit 33, 33a to said top surface 311) (see at least fig. 11B-11C);
an elongate index finger rest 332 (see at least par 0146) attached to said post 333 (see at least fig. 11B), said index finger rest 332 extending outward from said top surface 311 (see at least fig. 11C); and
an elongate thumb rest 332 attached to said post 333 (see at least fig. 11B), said thumb rest 332 extending outward from said top surface 311 (see at least fig. 11C), and said thumb rest 332 positioned to be interposed between a thumb and an index finger of

    PNG
    media_image1.png
    436
    698
    media_image1.png
    Greyscale

a hand placed on said top surface 311 (see at least figs. 11C & 12).  
In regards to claim 2, Hoshino discloses the apparatus of claim 1, further comprising a fingertip bar 331 extending transversely across said base plate 314, said fingertip bar 331 positioned near an end of said index finger rest 332 opposite an end of said index finger rest 332 attached to said post (see at least figs. 11B-11C).  
In regards to claim 4, Hoshino discloses the apparatus of claim 1, further comprising a first partition (from finger holder(s) 332) extending outward from said top surface 311, said first partition positioned to be interposed between said index finger and a middle finger of said hand (see at least figs. 11A-C & 12 and par 0146).  
In regards to claim 5, Hoshino discloses the apparatus of claim 4, further comprising a second partition (from finger holder(s) 332) extending outward from said top surface 311, said second partition positioned to be interposed between said middle finger and a ring finger of said hand (see at least figs. 11A-C & 12 and par 0146).  
In regards to claim 6, Hoshino discloses the apparatus of claim 5, further comprising a fingertip bar 331 positioned to hold said first partition (from finger holder(s) 332) against said top surface 311 and to contact a fingertip on said hand (see at least figs. 11A-C & 12 and par 0146).  
In regards to claim 7, Hoshino discloses the apparatus of claim 6, further comprising a third partition (from finger holder(s) 332) extending outward from said top surface 311, said third partition (from finger holder(s) 332) positioned to be interposed between said ring finger and a little finger on said hand, and said third partition (from finger holder(s) 332) interposed between said fingertip bar 331 and said top surface 311 (see at least figs. 11A-C & 12 and par 0146).  
In regards to claim 8, Hoshino discloses the apparatus of claim 4, further comprising a clamp bar 331 extending transversely across said base plate 314 with said first and second partitions (from finger holder(s) 332) interposed between said clamp bar and said top surface 311 (see at least figs. 11A-C & 12 and par 0146).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 & 4-8 have been considered but are moot because the new ground of rejection, which further clarifies the record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791